Citation Nr: 1506397	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  14-27 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for bilateral feet disorders, now claimed as cold injury residuals.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

4.  Entitlement to a rating greater than 10 percent for tinnitus.

5.  Entitlement to an effective date earlier than February 5, 2013 for the grant of service connection for tinnitus.




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to January 1947.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2013 (service connection issues) and June 2013 (tinnitus) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The issues of entitlement to service connection for a left hip disorder, also claimed secondary to a low back disorder, and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record in July 2013 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2014).

On the Veteran's May 2014 substantive appeal form 9, the Veteran indicated his appeal as to the first three issues enumerated above:  the low back claim, the bilateral feet claim, and the psychiatric disorder claim.  On that form, the Veteran checked the box requesting a videoconference hearing before a member of the Board of Veterans' Appeals.  His attorney indicated below he wished to be present at the hearing via video from another RO location.  

Subsequently, the Veteran submitted a timely substantive appeal form 9 in July 2014 appealing the two issues pertaining to his tinnitus rating and effective date.  On that form, the Veteran checked the box indicating he did not wish for a Board hearing.

At the very least, there is still a pending request for a hearing for three of the Veteran's issues on appeal.  The RO must schedule the Veteran for a videoconference pursuant to his request. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran should be scheduled for a videoconference before the Board in accordance with the advancement of his appeal on the Board's docket




The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






